Case 1:20-cv-24753-UU Document 17 Entered on FLSD Docket 04/30/2021 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 1:20-cv-24753-UU/LMR

  VICTOR EROSA, et al.,

         Plaintiffs,

   v.

  OPEN SEA MARINE & BOATS CORP.,

       Defendant.
 __________________________________/

                        ORDER ADOPTING MAGISTRATE’S REPORT
                               AND RECOMMENDATION

         THIS CAUSE is before the Court upon Plaintiff’s Motion for Attorney’s Fees, D.E. 13,

 and Magistrate Judge Reid’s Report and Recommendation (the “R&R”), D.E. 15. The Court has

 reviewed the pertinent portions of the record and is otherwise fully advised in the premises.

         Magistrate Judge Reid recommends denying the Motion because (1) neither Rule 54 nor

 S.D. Fla. L.R. 7.3 provide an independent basis for awarding attorney’s fees absent some other

 statute or rule, and the attorney’s fees provision of 42 U.S.C. § 12205 does not pertain to this

 breach of contract matter; (2) the Motion does not comply with the Local Rules of this Court that

 require a movant to certify it has made reasonable efforts to confer and made a good faith effort to

 resolve the issues presented in the motion prior to filing it; and (3) the does not provide the identity,

 experience, and qualifications for each timekeeper for whom fees are sought, in violation of S.D.

 Fla. L.R. 7.3(a)(5). Plaintiffs agree with the R&R and request a reasonable amount of time to

 correct deficiencies. D.E. 16.

         This Court has separately made a review of the entire file and record herein and agrees

 with Magistrate Reid’s recommendation. Accordingly, it is
Case 1:20-cv-24753-UU Document 17 Entered on FLSD Docket 04/30/2021 Page 2 of 2




        ORDERED AND ADJUDGED that the Report and Recommendation, D.E. 15, is

 RATIFIED, AFFIRMED and ADOPTED. The Motion, D.E. 13, is DENIED WITHOUT

 PREJUDICE. Plaintiffs SHALL submit their Amended Motion for Attorney’s Fees by Tuesday,

 May 25, 2021. This case remains administratively closed.

        DONE AND ORDERED in Chambers at Miami, Florida, this _29th_ day of April, 2021.

                                                   _______________________________
                                                   URSULA UNGARO
                                                   UNITED STATES DISTRICT JUDGE
 cc:
 Magistrate Judge Reid
 Counsel of Record
